DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing an impeller, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 recite the limitation "wherein the ring is configured to engage the blades when the blades and the hub are inserted into the shroud and to maintain a consistent gap between the shroud and the blades during manufacture of the impeller" in the last clause.  The claims are directed to products, however, the phrase “during manufacture” renders the claim indefinite as it is unclear if the end product still 
Claims 9-14 and 16-20 are also indefinite by virtue of their dependency on Claim 8 or Claim 15.
Claim 14 recites the limitation "the height" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, the phrase will be interpreted as referring to height of the consistent gap between the shroud and the blade.
The term "about" in claims 14 and 20 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the claims, it is unclear as to what range of specific measurement with respect to the widths and heights the term “about" covers, thereby rendering the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niihara et al. (US 8650754), hereinafter: “Niihara”.
In Reference to Claim 8
Nihara teaches:
A compressor(Col 4, ll. 24-27) comprising: 
a compressor housing(although not shown, a housing is an implicit structure of a centrifugal compressor; Col 4, ll. 24-27); and 
an impeller(10) positioned within the compressor housing(although not shown, the impeller of a centrifugal compressor is implicitly positioned within the compressor housing; Col 4, ll. 24-27, Col 5, ll. 36-46) , the impeller comprising: 
a hub(11) including a hub surface(11a); 
a plurality of blades(13) extending from the hub surface(Fig 1, 2A); and 
a shroud(12) including an inner surface(12a) attached to the blades(via braze 14) and at least one ring(13c) extending from the inner surface(although shown attached to the blade in Fig 2A, 13c may extend from the inner surface of the shroud 12; see Col 8, ll. 55-65), wherein the ring is configured to engage the blades when the blades and the hub are inserted into the shroud(as shown in Fig 2A,2B, 13C would engage the blades when located on inner surface of shroud 12) and to maintain a consistent gap between the shroud and the blades during manufacture of the impeller(Col 8, ll. 35-40).
In Reference to Claim 14
Nihara teaches:
The compressor of claim 8(see rejection of claim 8 above), wherein the height(interpreted as consistent gap height between the shroud and the blade) is about 0.001 inches to about 0.006 inches(the gap height is defined by the thickness of 13C, which is approximately 100 μm or 0.004 inches; Col 5, ll. 54 to Col 6, ll. 15).
In Reference to Claim 15
Nihara teaches:
An impeller(10) comprising: 
a hub(11) including a hub surface(11a); 
a plurality of blades(13) extending from the hub surface(Fig 1, 2A); and 
a shroud(12) including an inner surface(12a) attached to the blades(via braze 14) and at least one ring(13c) extending from the inner surface(although shown attached to the blade in Fig 2A, 13c may extend from the inner surface of the shroud 12; see Col 8, ll. 55-65), wherein the ring is configured to engage the blades when the blades and the hub are inserted into the shroud(as shown in Fig 2A,2B, 13C would engage the blades when located on inner surface of shroud 12) and to maintain a consistent gap between the shroud and the blades during manufacture of the impeller(Col 8, ll. 35-40).
In Reference to Claim 19
Nihara teaches:
The impeller of claim 15(see rejection of claim 15 above), wherein the consistent gap defines a consistent gap width(Col 8, ll. 35-40).
In Reference to Claim 20
Nihara teaches:
The impeller of claim 19(see rejection of claim 19 above), wherein the consistent gap width is about 0.001 inches to about 0.006 inches(the gap width is defined by the thickness of 13C, which is approximately 100 μm or 0.004 inches; Col 5, ll. 54 to Col 6, ll. 15).
Allowable Subject Matter
Claims 9-13 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to fairly teach or suggest a second ring positioned proximate the inlet of the shroud.  It is the examiner’s opinion that one having ordinary skill in the art would not have arrived at the inventions of claims 9 and 16 without the benefit of Applicant’s disclosure.
Claims 10-13 and 17-18 would also be allowable by virtue of their dependency on Claims 9 or 16.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9091277 B1
Young; Lance A.
WO 2021225024 A1
OKADA TADASHI

The above references are cited for teaching similar impellers with features similar to the ring of the invention for creating a gap between a blade and a shroud during manufacturing.
US 20220025898 A1
OKADA; Tadashi et al.
US 20130078099 A1
AHN; Jong-Kee
US 10385877 B2
Kim; Kil Young
US 6146094 A
Obana; Takeshi et al.
US 8793872 B2
Adachi; Ryouhei et al.
US 7305762 B2
Mola; Paolo
US 6935555 B2
Beedon; Kent W. et al.
US 8727729 B2
Noronha; Marian B. et al.

The above references are cited for teaching the state of the art when utilizing brazing to manufacture a compressor impeller.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745